DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Claims 1, 4-7, 10, and 30-31 are pending in the current application. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 10, and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


With regard to Claim 1, the limitation of “compared to sorbents that have been neutralized after acid washing” is unclear. The instant specification states in [0025] that the sorbent produced in the manner of the invention may exhibit a ten-fold reduction in arsenic, antimony, and aluminum leaching when compared to conventional sorbents that have been neutralized after acid washing and which exhibit a contact pH of about 9 to about 11. Since the recitation of “compared to sorbents that have been neutralized after acid washing” does not also state “and which exhibit a contact pH of about 9 to about 11”, it is not clear whether the claimed invention will have reduced leaching of one or more of arsenic, antimony, and aluminum over any sorbent that has been neutralized after acid washing, or which sorbents are included in “sorbents that have been neutralized after acid washing”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-11, and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakamatsu (US 5,948,265).
With regard to Claims 1 and 10, the instant specification states that when sorbents such as activated carbon are impregnated with oxides and/or hydroxides of zirconium, these oxides and/or hydroxides of zirconium capture any leaching arsenic and antimony ions before they are carried away with the bulk water ([0016]-[0017]). The instant specification also states that virgin activated carbon or activated carbon that has been acid washed and rinsed until the rinse water is about neutral will typically have a contact pH of greater than about 9.0 ([0035]). The instant specification states that activated carbons that have been dried to a residual moisture level of about 0.1% to about 20% will have a contact pH of about 6.5 to about 8.5 ([0035]). The instant specification states that the drying procedure is effective when conducted from 80°C to 800°C ([0045]), suggesting that drying conducted within this temperature range will result in the residual moisture level of about 0.1% to about 20%, and will have a contact pH of about 6.5 to about 8.5.
Therefore, based on the instant specification, sorbents impregnated with oxides and/or hydroxides of zirconium will be examined as inherently capable of capturing any leaching arsenic and antimony ions before they are carried away with the bulk water. In addition, based on the instant specification, any activated carbon that has been dried at  a temperature from 80°C to 800°C will have a residual moisture level of less than 20% and will be examined as having a contact pH of about 6.5 to about 8.5.
With regard to Claim 1, Wakamatsu discloses an ion-exchanger which comprises zirconium hydroxide supported on active carbon (Abstract). Therefore, based on the instant specification, Wakamatsu discloses a composition having reduced leaching of one or more of arsenic, antimony, and aluminum compared to sorbents that have been neutralized after acid washing. 
Wakamatsu discloses a composition comprising an activated carbon porous sorbent particulate (C3/L6-8), wherein the porous sorbent particulate is formed from bituminous coal, sub-bituminous coal, lignite coal, anthracite coal, peat, nut shells, pits, coconut, babassu nut, macadamia nut, dende nut, peach pit, cherry pit, olive pit, walnut shell, wood, bagasse, rice hulls, corn husks, wheat hulls, or combinations thereof (C2/L59-67, Wakamatsu discloses wherein the porous sorbent particulate may be formed from coconut shell, coal, wood, peat, lignite, and pitch). Wakamatsu discloses at least one of zirconium oxide or zirconium hydroxide that is deposited within the pores of the activated carbon porous sorbent particulate (Abstract, C3/L64-67, the zirconium compound is impregnated into the active carbon). 
Wakamatsu discloses that the drying of the active carbon is conducted preferably at a temperature at which the staring zirconium compound is not decomposed (C4/L20-22). For example, Wakamatsu discloses that granular active carbon impregnated with zirconium oxychloride was collected by filtration and was dried at 110°C for 2 hours (C9/Example 1). Therefore, based on the instant specification, the composition of Wakamatsu comprises a contact pH  of from about 5.5 to about 8.0 (Claim 1), and from about 6.5 to about 8.0 (Claim 10).
With regard to Claim 30, Wakamatsu discloses a water treatment apparatus comprising the composition of Claim 1 (Abstract, C1/L16-19, C2/L59-67, C3/L64-67).
With regard to Claim 31, Wakamatsu discloses wherein the activated carbon porous sorbent particulate has been thermally treated at a temperature from about 23°C to about 400°C (C9/Example 1, impregnated granular active carbon dried at 110°C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wakamatsu (US 5,948,265).
With regard to Claims 4 and 5, Wakamatsu discloses all the limitations in the claims as set forth above. Wakamatsu discloses that wet granular active carbon was immersed into six zirconium oxychloride solutions of concentrations ranging from 8% to 28% by weight in terms of ZrO2 (C9/Example 1). The impregnated granular active carbon was processed by filtration and drying followed by treatment with sodium hydroxide to form zirconium hydroxide in the granular active carbon (C9/Example 1). Table 1 (C16) shows that the amount of supported zirconium hydroxide ranged from 0.32 to 0.94 mols Zr/kg active carbon). Since zirconium has a molar mass of 91.224 g/mol, the amount of supported zirconium hydroxide ranges from 2.9% to 8.6% kg Zr/kg active carbon (0.32 * 91.224 g/mol Zr / 1000 g/kg * 100 = 2.9%). Wakamatsu discloses that the adsorption capacity of the impregnated active carbon varied with the concentration of the zirconium oxychloride solution and amount of supported zirconium hydroxide (C16/Table 1).
However, Wakamatsu is silent to wherein the amount of zirconium oxide or zirconium hydroxide is from about 0.1 wt% to about 2 wt% (Claim 4), or from about 0.1 wt% to about 1 wt% (Claim 5).
As the adsorption capacity of zirconium hydroxide impregnated active carbon is a variable that can be modified, among others, by adjusting the amount of impregnated zirconium hydroxide in the active carbon (i.e., wt %), the precise wt % of zirconium hydroxide impregnated in the active carbon would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount of zirconium oxide or zirconium hydroxide from about 0.1 wt% to about 2 wt% (Claim 4), or from about 0.1 wt% to about 1 wt% (Claim 5) cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the amount of impregnated zirconium hydroxide in the active carbon in the composition of Wakamatsu to obtain the desired adsorption capacity (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).















Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wakamatsu (US 5,948,265), as applied to the claims above, and further in view of Jin et al. (US 2011/0139726).
Regarding claims 6 and 7, Wakamatsu discloses all of the claim limitations as set forth above.  Wakamatsu is directed to the removal of noxious ions from waste water (C1/L16-19). However, the reference is silent to the composition further comprising a second porous sorbent particulate which is substantially free of metal oxide or metal hydroxide deposited within its pores.
Jin discloses a composition useful for treating water comprising a porous sorbent particulate of activated carbon (abstract, [0051]-[0052], [0126]), and at least one of a metal oxide or metal hydroxide that is deposited within the pores of the porous sorbent particulate ([0068], [0045]).  Jin discloses that the composition also includes a second porous sorbent particulate which is substantially free of metal oxide or metal hydroxide deposited within its pores ([0066], [0069]-[0072]; coated media mixed with uncoated media).  Jin discloses that the ratio of the porous sorbent particulate and the second porous sorbent particulate is about 5:1 to about 1:5 ([0070]-[0072]; 1.0% to 35% coated particles in coated/uncoated mixture with specific percentages identified within that range; 35% is approximately 1:2).  Jin teaches that this combination of coated and uncoated media allows for the coated particles to provide new removal capabilities to the water treatment device without affecting the original functions of the activated carbon material ([0053]; [0076]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide a composition comprising a combination of the zirconium oxide or zirconium hydroxide treated activated carbon and untreated activated carbon, such as in a ratio of 1-35% treated particles in the combination, for the water treatment device of Wakamatsu, as suggested by Jin, since doing so will allow for the combined media to offer the original water treatment capabilities of the activated carbon as well as the improved capabilities of the treated activated carbon for particular contaminants.
Response to Arguments
Applicant's arguments filed 6 May 2022 with regard to the 112(a) rejection over Claim 31 have been fully considered and are not persuasive. The 35 USC 112(a) rejection over Claim 31 has been withdrawn.
Applicant’s arguments with regard to the 102 rejection of Claim 1 have been fully considered but they are not persuasive. Applicant argues that the sorbent of Wakamatsu does not, and cannot have a contact pH of from about 5.5 to about 8.0, and therefore cannot hope to have reduced leaching of arsenic, antimony, and aluminum. Applicant argues that Wakamatsu has no discussion of leaching of arsenic, antimony, or aluminum, and in that sense fails to recognize the problem that the inventors have solved. Applicant argues that, second, Wakamatsu treats the activated carbon with sulfonic acid, and subsequently performs an alkali treatment. Applicant argues that while Wakamatsu describes pH, it is the pH for the alkali solution that is contacted to the activated carbon. Applicant argues that the pH of water that contacts the sorbent is never measured by Wakamatsu, and no rationale is provided by the Office to meet this claim limitation.
In response, MPEP § 2112 sets forth that “something which is old does not become patentable upon the discovery of a new property”, citing Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Furthermore, MPEP § 2112 sets forth that an “inherent feature need not be recognized at the time of the invention”, citing Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
The instant specification states that when sorbents such as activated carbon are impregnated with oxides and/or hydroxides of zirconium, these oxides and/or hydroxides of zirconium capture any leaching arsenic and antimony ions before they are carried away with the bulk water ([0016]-[0017]). The instant specification also states that virgin activated carbon or activated carbon that has been acid washed and rinsed until the rinse water is about neutral will typically have a contact pH of greater than about 9.0 ([0035]). The instant specification states that activated carbons that have been dried to a residual moisture level of about 0.1% to about 20% will have a contact pH of about 6.5 to about 8.5 ([0035]). The instant specification states that the drying procedure is effective when conducted from 80°C to 800°C ([0045]), suggesting that drying conducted within this temperature range will result in the residual moisture level of about 0.1% to about 20%, and will have a contact pH of about 6.5 to about 8.5.
Therefore, based on the instant specification, sorbents impregnated with oxides and/or hydroxides of zirconium will be examined as inherently capable of capturing any leaching arsenic and antimony ions before they are carried away with the bulk water. In addition, based on the instant specification, any activated carbon that has been dried at  a temperature from 80°C to 800°C will have a residual moisture level of less than 20% and will be examined as having a contact pH of about 6.5 to about 8.5.
As set forth in Claim 1, Wakamatsu is an activated carbon porous sorbent that is impregnated with oxides and/or hydroxides of zirconium. Therefore, Wakamatsu is inherently capable of having reduced leaching of one or more of arsenic, antimony, and aluminum compared to sorbents that have been neutralized after acid washing.
As set forth in Claim 1, Wakamatsu discloses that the drying of the active carbon is conducted preferably at a temperature at which the staring zirconium compound is not decomposed (C4/L20-22). For example, Wakamatsu discloses that granular active carbon impregnated with zirconium oxychloride was collected by filtration and was dried at 110°C for 2 hours (C9/Example 1). Therefore, based on the instant specification, the composition of Wakamatsu inherently comprises a contact pH  of from about 5.5 to about 8.0 (Claim 1), and from about 6.5 to about 8.0 (Claim 10).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777